Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on August 27, 2014
and effective as of September 15, 2014 (the “Effective Date”) by and between
GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC., a Delaware corporation (the
“Company”), and Barry P. Korn (“Executive”). In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows:

 

1.           Employment and Duties. Subject to the terms and conditions of this
Agreement and approval of the Board of Directors of the Company (the “Board”) of
this Agreement, the Company agrees to employ Executive to serve as Chairman and
Chief Executive Officer (subject to the conditions set forth in Section 4(iii)).
Executive accepts such employment and agrees to undertake and discharge the
duties, functions and responsibilities commensurate with the aforesaid position
and such continuing duties and responsibilities as may be prescribed from time
to time by the Board of Directors of the Company (the “Board”) and to report to
the Board. Executive shall devote at least 20 hours of his business time,
attention and effort to the performance of his duties hereunder. It shall not be
considered a violation of the foregoing for Executive to perform services for
other entities or to serve on industry, civic, religious or charitable boards or
committees, so long as such service does not individually or in the aggregate
significantly interfere with the performance of Executive’s responsibilities as
an employee of the Company in accordance with this Agreement.

 

2.           Term. The term of Executive’s employment pursuant to this Agreement
commences on the Effective Date and, unless terminated as set forth in Section
7, shall continue for a period of one (1) year ending on the first anniversary
of the Effective Date (the “Initial Term”). Following the Initial Term, this
Agreement shall be extended automatically for successive one (1) year periods
(the Initial Term and any extensions being collectively referred to as the
“Employment Term”). If either party does not want to renew this Agreement after
the Initial term, such party must give written notice to the other party at
least (90) days prior to the end of the applicable Employment Term.
Notwithstanding the foregoing, Executive shall at all times be considered an “at
will” employee (subject to the obligations set forth in this Agreement). Such
termination of this Agreement by Executive shall not be considered to constitute
a termination of employment subject to the terms of Section 7 or Section 8, but
such termination of this Agreement by the Company shall be subject to the terms
of Section 9.

 

3.           Salary. During the Employment Term, the Company shall pay Executive
an annual base salary, before deducting all applicable withholdings, of not less
than $150,000 per year, payable at the time and in the manner dictated by the
Company’s standard payroll policies, as determined by the Board. After the first
year, salary will be increased annually, on January 1, based upon the percentage
increase in the Consumer Price Index (“CPI”), as herein defined, for the
immediately preceding year. The percentage increase in CPI for such year shall
be computed by dividing the then-current CPI-U for the month of January of each
year by the CPI-U for the month of January for the immediately preceding year
for the New York City Metro Region. The term CPI refers to the Consumer Price
Index - All Urban Consumers, as published by the Bureau of Labor Statistics of
the United States Department of Labor. (Such annual base salary, including any
increases pursuant to this Section 3, shall be referred to herein as the “Annual
Base Salary”).

 



 

 

4.           Other Compensation and Benefits.

 

(i)Sign on Bonus. In consideration of the Company’s financial position, limited
cash resources, and need to jump-start the Company’s business of energy
management and distribution of energy efficiency products and systems in the
United States, the Company hereby grants Executive warrants to purchase fifteen
million (15,000,000) shares of the Company’s common stock, exercisable for a
period of 3 years from the date of issuance at $0.03 per share; provided that
none of these warrants shall vest with the Executive until the Loan is actually
made to the Company pursuant to Section 4(ii).

 

(ii)Financing by Executive’s Finance Company. In consideration of Executive
arranging for his specialty finance company, Barrett Capital Corporation, to
provide the Company within 30 days of this Agreement a loan of $100,000 (the
“Loan”) so that the Company can complete the Company’s Water Valve Contract with
Riverbay Corporation, and an additional $150,000, if the Executive deems it
appropriate, to pay for the Company’s corporate expenses, the Company hereby
grants warrants to Executive to purchase fifty million (50,000,000) shares of
the Company’s common stock, exercisable for a period of 3 years from the date of
issuance at $0.03 per share; provided that none of these warrants shall vest
with the Executive until the Loan is actually made to the Company within the
provided time period.

 

(iii)Board of Directors. Effective immediately after the Loan is actually made
to the Company pursuant to Section 4(ii), the Company agrees to appoint
Executive as a member and Chairman, of its Board of Directors and agrees to
appoint two (2) additional board of director members, which Executive shall have
the right to nominate.

 

(iv)Other. In addition to any executive bonus, retirement, deferred compensation
and long-term incentive plans which the Company may from time to time make
available to Executive, Executive shall be entitled to the following during the
Employment Term:

 

(a)all Company benefits generally available to the Company’s other senior
executives in accordance with the terms of those benefit plans;

 

(b)all retirement, life, disability, medical and dental plan benefits generally
available to the Company’s other senior executives in accordance with the terms
of those plans; and

 

2

 

 

5.           Vacation. For and during each calendar year within the Employment
Term, Executive shall be entitled to reasonable paid vacation periods consistent
with Executive’s position and in accordance with the Company’s policies and
practices with respect to its senior executives, or as the Board may approve;
provided, however, that for each calendar year, Executive shall be entitled to
no less than four (4) weeks of paid vacation and, further provided, that
Executive shall be permitted to carry over unused vacation from year to year,
provided, however, that his accrued but unused vacation carry over may not
exceed seven (7) weeks at any time. In addition, Executive shall be entitled to
such holidays consistent with the Company’s policies and practices with respect
to its senior executives.

 

6.           General Expense Reimbursement. In addition to the compensation and
benefits provided herein, the Company shall, upon receipt of appropriate
documentation, reimburse Executive for his reasonable business related expenses
including travel, lodging and entertainment; provided that as a condition of
such reimbursement, the Executive shall be required to obtain prior written
consent from the Board to incur such expenses in the event the expenses
individually, or in the aggregate, exceed $5,000.

 

7.           Termination of Employment. The Company or Executive may terminate
Executive’s employment at any time and for any reason in accordance with Section
8(a) below. The Employment Term shall be deemed to have ended on the Date of
Termination (as defined herein). The Employment Term shall terminate
automatically upon Executive’s death.

 

(i)Notice of Termination. Any purported termination of Executive’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in Section 24. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that indicates the Date of
Termination (as that term is defined in Section 7(b)) and, with respect to a
termination due to Cause (as that term is defined in Section 7(d)), Disability
(as that term is defined in Section 7(e) or Good Reason (as that term is defined
in Section 7(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination. A Notice of
Termination from the Company shall specify whether the termination is with or
without Cause or due to Executive’s Disability. A Notice of Termination from
Executive shall specify whether the termination is with or without Good Reason.

 

(ii)Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the date of Executive’s death or the date specified in the Notice of
Termination (but in no event shall such date be earlier than the ninetieth
(90th) day following the date the Notice of Termination is given, except in the
case of termination for Cause, for which the Company may give less than thirty
(90) days’ notice, subject to the procedural requirements set forth in Section
7(d) below). Notwithstanding anything to the contrary in this Agreement, if
Executive terminates this Agreement without a Good Reason, the Date of
Termination shall be the actual date of termination.

 

(iii)No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination shall not constitute a waiver of the right to assert such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.

 

3

 

 

(iv)Cause. For purposes of this Agreement, Cause shall mean (i) Executive’s
admission, confession, plea of “guilty” or “no contest” to or conviction in a
court of law of any felony involving misuse or misappropriation of any money or
property, (ii) a willful act by Executive, which constitutes gross misconduct or
fraud, or (iii) a material and willful breach by Executive of the duties and
responsibilities of Executive hereunder (other than as a result of incapacity
due to physical or mental illness) or any willful breach by Executive of any
material term of this Agreement, in each case if such breach is not cured within
thirty (30) calendar days after written notice thereof to Executive by the
Company. No act or failure to act on the part of Executive shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company. A termination of Executive’s employment for Cause shall be
effected in accordance with the following procedures. The Company shall give
Executive Notice of Termination, setting forth in reasonable detail the specific
conduct of Executive that it considers to constitute Cause and the specific
provision(s) of this Agreement on which it relies, and stating the date, time
and place of the Board Meeting for Cause. The “Board Meeting for Cause” means a
meeting of the Board at which Executive’s termination for Cause will be
considered, that takes place not less than ten (10) and not more than twenty
(20) days after Executive receives the Notice of Termination. Executive shall be
given an opportunity, together with counsel, to be heard at the Board Meeting
for Cause. Executive’s termination for Cause shall be effective when and if a
resolution is duly adopted at the Board Meeting for Cause by a majority vote of
the entire membership of the Board, stating that in the good faith opinion of
the Board, Executive conducted himself as described in the Notice of
Termination, and that such conduct constitutes Cause under this Agreement.

 

(v)Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination of Executive’s employment by the Company based
upon Executive’s entitlement to long-term disability benefits under the
Company’s long-term disability plan or policy, as in effect on the Date of
Termination, or if no such policy exists, based on Executive’s inability to
engage in any substantial gainful activity for a period of at least six months,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, as determined by the Board in good
faith.

 

(vi)Good Reason. For purposes of this Agreement, a termination for “Good Reason”
means a termination by Executive during the Employment Term based upon the
occurrence (without Executive’s consent) of any of the following:

 

(a)a material diminution in Executive’s Annual Base Salary;

 

(b)a requirement that Executive have a reporting relationship other than as the
Chief Executive Officer and Chairman of the Board;

 

4

 

 

(c)a direction by the Board of the Company that the Executive take any action
that would constitute a violation of law (after consultation with counsel),
including without limitation, federal securities laws.

 

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) Executive gives Notice of Termination to the
Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such condition or event; (2)
the Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Executive’s Notice of Termination; and (3)
Executive actually terminates his employment within thirty (30) days of the end
of the cure period.

 

8.           Obligations of the Company upon Termination. Upon the termination
of Executive’s employment for any reason or no reason, with or without Cause, he
shall be entitled to his accrued but unpaid vacation and Annual Base Salary
through the Date of Termination; any benefits mandated under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required under the terms
of any death, insurance, or retirement plan, program, or agreement provided by
the Company to which Executive is a party or in which Executive is a
participant, including, but not limited to, any short-term or long-term
disability plan or program, if applicable (collectively, the salary and benefits
described in the preceding sentence shall be referred to herein as the “Accrued
Benefits”).

 

(i)Termination by the Company for Cause and Termination by Executive Other Than
for Good Reason. If Executive’s employment is terminated during the Employment
Term by (x) the Company for Cause, or (y) Executive for any reason other than
Good Reason, then Executive shall not be entitled to receive any of the
compensation set forth in Section 8 or 9, and shall only be entitled to the
Accrued Benefits.

 

(ii)Termination due to Disability. If Executive’s employment is terminated
during the Employment Term due to Executive’s Disability, then Executive shall
not be entitled to receive any of the compensation set forth in Sections 8 or 9,
and shall only be entitled to the Accrued Benefits.

 

9.           Termination Upon Expiration of the Employment Term. If the Company
terminates this Agreement by giving written notice to Executive pursuant to the
provisions of Section 2 hereof that it does not intend to extend the Employment
Term, then upon the termination of Executive’s employment upon or after the
expiration of the Employment Term, the Company shall pay Executive the amounts
under Section 8 hereof as if the Company had terminated Executive’s employment
during the Employment Term for any reason other than Cause or Disability.

 

5

 

 

Non-Competition and Non-Solicitation Agreement. Executive acknowledges and
agrees that: (i) as Chief Executive Officer and Chairman of the Company, he will
be exposed to some of the most sensitive and confidential information possessed
by the Company and its affiliates, including strategic plans, marketing plans,
information regarding long-term business opportunities and information regarding
the development status of specific Company products, as well as extensive
assessments of the competitive landscape of the industries in which the Company
competes; and (ii) the aforementioned information represents the product of the
Company’s substantial investment in research and innovation, is critical to the
Company’s competitive success, is disclosed to the Company’s senior leaders only
on a strictly confidential basis, and is not made accessible to the public or to
the Company’s competitors. Executive further agrees that the Company has
invested substantial time, effort and expense in researching the products to be
distributed and establishing the relationships with the manufacturers it has
with said products; that it has invested substantial time, effort and expense in
developing its relationships with its customers, and; that it has invested
substantial time, effort and expense in marketing its products and developing
its potential client databases. As such, Executive agrees that the Company has a
legitimate and substantial business interest in enforcing the provisions of this
Agreement.

 

Executive further acknowledges and agrees that the business in which the Company
is engaged is intensely competitive and that his employment by the Company has
required, and will continue to require, that he have access to, and knowledge
of, confidential information of the Company, including, but not limited to,
certain or all of the Company’s methods, information, systems, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, customer lists, client data, personnel information and trade secrets of
the Company.

 

Executive acknowledges that the Company would suffer irreparable harm if he
fails to comply with the provisions of this section, and that the Company would
be entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees. Executive further acknowledges that enforcement of the
covenants in this section is necessary to ensure the protection and continuity
of the business and goodwill of the Company and that, due to the proprietary
nature of the business of the Company, the restrictions set forth herein are
reasonable as to geography and global scope for a period of one (1) year from
the Date of Termination.

 

Executive agrees that if he were to breach, or threaten to breach, any provision
of this Agreement, the Company would be entitled to injunctive relief in a court
of appropriate jurisdiction, without the need to post any bond, and Executive
further consents and stipulates to the entry of such injunctive relief in such a
court prohibiting him from breaching this Agreement. This section shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.

 

10.           Non-Delegation of Executive’s Rights. The obligations, rights and
benefits of Executive hereunder are personal and may not be delegated, assigned
or transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.

 

6

 

 

11.           Nondisclosure of Confidential Information. During the course of
Executive’s employment with the Company, Executive will have access to certain
Confidential Information. Executive agrees to hold in strictest confidence and
not to use, except for the benefit of the Company, or except as provided below,
the Company’s Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information, without regard to form,
relating to the Company’s and its subsidiaries’ and affiliates’ clients,
operations, finances, and business that derives economic value, actual or
potential, from not being generally known to other persons or entities,
including but not limited to technical or non-technical data, compilations
(including compilations of customer, supplier, or vendor information), programs,
methods, devices, techniques, processes, inventions, improvements, writings,
memoranda, reports, drawings, sketches, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of customers (including identifying information
about customers), whether or not in writing. Confidential Information includes
information disclosed to the Company by third parties that the Company is
obligated to maintain as confidential. Confidential Information shall not
include any information that: (i) at the time of the disclosure was generally
known to the public; (ii) becomes known to the public through no violation of
this Agreement; or (iii) is disclosed to the Company by Executive or, to
Executive by a third party that is not under an obligation to maintain the
confidentiality of the information. In the event that Executive becomes legally
compelled to disclose any Confidential Information, Executive shall provide the
Company with prompt written notice of such requirement prior to any disclosure
to allow the Company to seek a protective order or other remedy and Executive
will fully cooperate with the Company in attempting to obtain that order or
remedy. Confidential Information shall cease to be treated as Confidential
Information under this Agreement following the anniversary of the termination of
Executive’s employment with the Company for any reason.

 

12.           Non Solicitation of Employees. Executive agrees that while
Executive is employed with the Company or its affiliates, and for one (1) year
after Executive’s employment with the Company terminates for any reason,
Executive shall not, whether on behalf of Executive or others, solicit, or lure
any individual who is or, within six (6) months of the date of such action, was
an employee of the Company or any of its affiliates. Executive agrees that in
the event of a breach of this Section 12, damages will not be an adequate remedy
and the Company will be entitled, inter alia, to seek injunctive relief, without
the need to post a bond, to restrain any such breach, threatened or actual.

 

13.           Return of Company Property. Upon termination of Executive’s
employment for any reason or earlier, upon the Company’s request, Executive
shall promptly, upon written request, return to the Company all Property (as
defined herein) provided by the Company to Executive. For purposes of this
Agreement, “Property” means all records, files, electronic storage media,
memoranda, reports, price lists, customer lists, drawings, plans, sketches,
keys, codes, used by Executive during Executive’s employment with the Company
and, if applicable, any of its affiliates (and any duplicates of any such
property), which relate to the Company or its affiliates, or the Company’s or
its affiliates’ business, products or services.

 

7

 

 

14.          Survival. Executive hereby acknowledges that obligations under
Sections 9, 11, 12, 13, 14 and 17 shall survive the termination of Executive’s
employment and of the Employment Term and be binding by their terms at all times
subsequent to the termination of employment for the periods specified therein.
Except relating to any actions involving Section 12 of this Agreement and as
otherwise provided in this Agreement, any disputes relating to enforcement
and/or breach of this Agreement shall be resolved by arbitration to be held in
New York, New York, in accordance with the Employment Arbitration Rules and
Mediation Procedures (“Rules”) of the American Arbitration Association through a
single arbitrator selected in accordance with the Rules, although this
arbitration shall not be administered by the American Arbitration Association
unless agreed to by the parties hereto at the time the dispute arises. The
decision of the arbitrator shall be rendered within thirty (30) days of the
close of the arbitration hearing and shall include written findings of fact and
conclusions of law reflecting the appropriate substantive law. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof in the State of New York. In reaching his or her decision, the
arbitrator shall have no authority (a) to authorize or require the parties to
engage in discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing), (b)
to interpret or enforce Section 12 of the Agreement (for which Section 17 shall
provide the sole and exclusive venue), (c) to change or modify any provision of
this Agreement, or (d) to award punitive damages or any other damages not
measured by the prevailing party’s actual damages and may not make any ruling,
finding or award that does not conform to this Agreement. Each party shall bear
all of his or its own legal fees, costs and expenses of arbitration and one-half
(½) of the costs of the arbitrator.

 

15.          No Mitigation. The Company agrees that, if Executive’s employment
hereunder is terminated during the Employment Term, Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Executive by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by Executive as the result of employment by another employer, by retirement
benefits or otherwise.

 

16.          Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.

 

17.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction,
and any action brought hereunder shall, except as set forth in Section 14, be
brought in a court of competent jurisdiction in the State of New York.

 

18.           Successors. This Agreement may not be assigned by Executive. This
Agreement shall be binding upon and inure to the benefit of the parties and
their permitted successors or assigns.

 

8

 

 

19.           Counterparts. This Agreement may be executed in one or more
counterparts (which may be delivered by electronic transmission or via pdf, with
the same effect as an original counterpart), each of which shall be deemed an
original, but which together shall constitute a fully executed Agreement.

 

Indemnification and Insurance Related to Employment by the Company. During the
Employment Term, the Company shall maintain directors’ and officers’ liability
insurance that is applicable to Executive and shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance prior to or after the Effective Date (and
within the scope of his employment) as an officer, director or employee of the
Company or any of its subsidiaries or other affiliates or predecessors or in any
other capacity, including any fiduciary capacity, in which Executive serves at
the Company’s request, in each case to the maximum extent permitted by law and,
to the extent more favorable, to the maximum extent permitted under the
Company’s Certificate of Incorporation and By-Laws. The Company shall,
consistent with applicable laws, provide for the advancement to Executive,
within ten (10) days of his presentation of invoices or other appropriate
documentation, of expenses incurred or sustained in connection with any action,
suit or proceeding to which Executive or his legal representatives may be made a
party by reason of his being or having been an officer, director or employee of
the Company or any of its subsidiaries or other affiliates or predecessors or
his being or having been engaged in any other capacity at the Company’s request.
The rights under this Section 20 shall in all cases be on terms no less
favorable to Executive than to other senior executives of the Company and shall
survive the termination of employment and the Employment Term until the
expiration of the applicable statute of limitations.

 

21.           Severability. If any section, subsection or provision hereof is
found for any reason whatsoever to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form.

 

Notices. Any notice, request, or instruction to be given hereunder shall be in
writing and shall be deemed given when (i) personally delivered or three (3)
days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, or (ii) emailed and confirmation of receipt of such
email is confirmed by phone within one (1) business day of such date, to the
parties at their respective addresses set forth below:

 

To the Company:

 

Green Energy Management Services Holdings, Inc.

4001 Highway 190

Covington, Louisiana 70433

Attention: CEO

 

9

 

 

With a copy to (which shall not constitute notice)

 

Sasha B. Ablovatskiy, Esq.

Foley Shechter LLP

244 Fifth Ave., Suite 2591

New York, NY 10001

Email: sablovatskiy@foleyshechter.com

 

To Executive:

 

Barry P. Korn

422 E 72nd Street, 18D

New York, NY 10021

Email: bkorn@barrettcapital.com

 

23.           Waiver of Breach. The waiver by any party of any provisions of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.

 

24.           Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.

 

  GREEN ENERGY MANAGEMENT
SERVICES HOLDINGS, INC.         By: /s/ Robert Thomson   Name: Robert Thomson  
Title: Interim Chief Executive Officer         EXECUTIVE         /s/ Barry P.
Korn   Barry P. Korn



 

 

11

 

